DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of an amendment, filed 9 December 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-13 are pending for examination.
Claims 1-13 are currently amended.
Specification and Drawings:
Amendments to the specification and abstract of the disclosure have been submitted with the amendment filed 9 December 2020.
Amendments to the drawings have not been submitted with the amendment filed 9 December 2020.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 9 December 2020 and 15 November 2021, which have been placed of record in the file.  An initialed, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 17, the expression “sealing mean” is ambiguous and should perhaps be changed to --sealing means--.
Claim 1, line 21, “the operating wheel” lacks proper antecedent basis.  It is suggested that such be changed to --the wheel--.
Claim 1, lines 28 and 29, the expression “…unwinding in a controlled manner, that is, variable” fails to particularly point out the subject matter.  The use of the phrase “that is, variable” is ambiguous as it is unclear if “variable” is or is not a required limitation.
Claim 6, line 3, the use of the phrase “that is to say, modifying …” renders the claim vague and indefinite as the phrase is ambiguous as it is unclear if “modifying …” is or is not a required limitation.

Claim 12, lines 3 and 4, the expression “a corresponding work surface of the polygonal wheel” is indefinite because the “polygonal wheel” lack proper antecedent basis and claim 1 (from which claim 12 indirectly depends) sets forth only a “wheel” with a “work surface.”
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 8500617) (hereinafter Tsuji) in view of Forbes (GB 1399646).
Regarding claim 1, the Tsuji reference discloses a machine (1) (fig. 2) for making filter bags (6) for infusion products (abstract), each filter bag (6) being obtained with a piece of filter material (4) to which is associated a tie thread (3) for connection with a gripping tag (2); the machine (1) for making filter bags (6) comprising at least: 

a first feed station (20) for depositing individual tags (2), in phase, on the work surface in a predetermined depositing zone of the working path; 
a second feed station (30) for feeding, along a weave path, the continuous thread (3) on the work surface, starting from a predetermined zone downstream of the zone for depositing the individual tags with reference to the feed direction of the wheel; 
a third feed station (50) for feeding a continuous strip of filter material (4) on the work surface superposing the weave of thread and the tag and deposited downstream relative to the second feed station with reference to the feed direction of the wheel;
sealing mean[s] (61, 62, 63, 64), positioned downstream of the first (20) and second (30) feed station with reference to the feed direction of the wheel, designed for making seals between the thread, the tag and the strip of filter material; 
at least a first feed device (71) for moving the strip of filter material along a feed line and located downstream of the operating wheel with reference to the feed direction of the strip of filter material; 
a station (70) for completing the filter bag equipped with the tag and the thread, positioned downstream of the feed device with reference to the feed direction of the strip of filter material, and configured for forming the filter bag, for introducing a dose of infusion product in the filter bag formed and closing the filter bag containing the dose of infusion product, characterised in that the at least a first feed device (71) comprises two first feed rollers for unwinding in a controlled manner, that is, variable, the quantity of 
The Tsuji reference meets all of applicant’s claimed subject matter but does not said two first feed rollers being controlled by a control system for adjusting, by means of a motor, the speed of rotation of the two first feed rollers as a function of the length of the piece of filter material needed to form a filter bag of desired size.
The Forbes reference discloses that it is old and well known in the relevant art to fed a web of material (paper strip A) using a first set of feed rollers (5), and that it is commonplace to vary the speed of rotation of the two first feed rollers (5) as a function of the length of the piece of strip material (A) needed to form an of desired size (page 3, lines 68-88).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Tsuji machine for making filter bags by having had the two first feed rollers controlled by a control system for adjusting, by means of a motor, the speed of rotation of the two first feed rollers as a function of the length of the piece of filter material needed to form a filter bag of desired size, as suggested by Forbes, in order to adjust or vary the length of the strip of filter material and thus create a filter bag of a desired size.
Regarding claim 2, the Tsuji machine for making filter bags, as modified by Forbes above, also teaches the machine according to claim 1, wherein the two first feed rollers can be operated with an alternating or step-by-step rotary movement (Tsuji: servo motor for rollers 71 can implicitly be operated in a step-by-step rotary movement).
Regarding claims 3 and 4, the Tsuji machine for making filter bags, as modified by Forbes above, teaches the machine according to claim 1, but does not disclose a second feed device for moving the strip of filter material, interposed between the first feed device and the forming station; the second feed device having two second rollers for feeding the strip of filter material configured for feeding and positioning, in a controlled manner, the strip of filter material in the completion station, and that the two second rollers can be operated with a continuous rotary movement.  However, a person having ordinary skill in the relevant art is clearly aware within their general knowledge that it is old and well known to provide as many sets of feed rollers as desired on a machine for feeding web strips of material, and to operate the many different sets of feed rollers in a continuous rotary movement or any desire form of movement.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Tsuji machine for making filter bags by having incorporated a second feed device for moving the strip of filter material, interposed between the first feed device and the forming station; the second feed device having two second rollers for feeding the strip of filter material configured for feeding and positioning, in a controlled manner, the strip of filter material in the completion station, and that the two second rollers can be operated with a continuous rotary movement, in order to provide for movement of the strip of filter material as desired and 
Regarding claim 5, the Tsuji machine for making filter bags, as modified by Forbes above, teaches the machine according to claim 3, but does not expressly disclose a compensating device for modulating the feeding of the strip of filter material; the compensating device being positioned between the first feed device and the second feed device for modulating the feeding of the feed strip of material between the two devices as a function of the different speeds for feeding the strip of filter material of the first and the second feed device.  However, the Tsuji reference does disclose the use of a compensating device (note the double arrows in fig. 2 at the stations 20, 40 and 50 for compensating the feed of the tags, the thread and the strip of filter material).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Tsuji machine for making filter bags by having incorporated a compensating device for modulating the feeding of the strip of filter material; the compensating device being positioned between the first feed device and the second feed device for modulating the feeding of the feed strip of material between the two devices as a function of the different speeds for feeding the strip of filter material of the first and the second feed device, based on the already disclosed compensating devices elsewhere on the Tsuji machine, in order to control and compensate for the variations in speed and tension of the strip of material as it is being feed between the two feed devices to achieve a desired feeding speed and tension prior to entering the station for finishing the filter bag.
Regarding claim 11, the Tsuji machine for making filter bags, as modified by Forbes above, teaches the machine according to claim 1, and also teaches said sealing means comprise: first sealing means (Tsuji: 61), interposed between the second (30) and the third (50) feed station, designed for making a first series of seals between the thread and the tag; and second sealing means (Tsuji: 62-64), located downstream of the first sealing means (Tsuji: 61), with reference to the feed direction of the wheel, and configured for making a plurality of seals between a portion of thread, positioned according to the weave path, and the strip of filter material, and between the strip of filter material and the tag.
Regarding claim 12, the Tsuji machine for making filter bags, as modified by Forbes above, teaches the machine according to claim 11, wherein each first and second sealing means is composed of a respective single head for ultrasonic sealing (Tsuji: col. 9, lines 6-39), each acting on a corresponding work surface of the polygonal wheel (10).
Regarding claim 13, the Tsuji machine for making filter bags, as modified by Forbes above, teaches the machine according to claim 1, but does not expressly disclose that said control system is operatively associated with a memory on which are stored a plurality of settings for a respective plurality of speeds of rotation of the two first feed rollers.  However, the Tsuji machine for making filter bags teaches a control for the servo motor use to drive the feed rollers (71).  Additionally, it is well known that servo motors are adjustable in their speed, and that it is within the general knowledge of a person having ordinary skill in the relevant art that a control system for such servo motors could easily be in the form of a computer with a memory on which are stored a .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 1 above, and further in view of Hasegawa et al. (WO 2010/029652) (hereinafter Hasegawa).
Regarding claim 8, the Tsuji machine for making filter bags, as modified by Forbes above, teaches the machine according to claim 1, wherein the wheel (10) has a shape in such a way as to define a plurality of individual work surfaces (Tsuji, col. 5, lines 57-60: “the surface is divided into 24 sections …”) in succession about the axis of rotation; each single work surface being flat in extension in such a way as to move, in sequence, to the individual first, second and third feed stations.  The Tsuji machine, as modified by Forbes above, does not state that the wheel has a prismatic shape.  The Hasegawa reference discloses that it is old and well known in the relevant art to provide a wheel (10) for use in making filter bags which has a prismatic shape in such a way as to define a plurality of individual work surfaces in succession about the axis of rotation; each single work surface being flat in extension in such a way as to move, in sequence, to the different operating stations of the wheel.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 9, the Tsuji machine for making filter bags, as modified by Forbes and Hasegawa above, teaches the machine according to claim 8, but does not disclose that the wheel has an octagonal shape, in cross section, in such a way as to form eight independent work surfaces.  However, having eight work surfaces instead of the 24 work surfaces of Tsuji is no more than a choice of design.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Tsuji machine by having had the wheel (10) have an octagonal shape, in cross section, in such a way as to form eight independent work surfaces, since such a modification would have involved a mere change in the shape or form of a component, and the modified machine would still be capable of achieving the desired result of presenting the work surfaces to the various feed stations.  A change in shape or form is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 10, the Tsuji machine for making filter bags, as modified by Forbes and Hasegawa above, teaches the machine according to claim 8, wherein each work surface has a plurality of projecting reference pins for the extension of the weave .
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show machines for making filter bags and for feeding strips or webs of material.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        15 January 2022